Smith, C. J.,
delivered the opinion of the court.
The question presented to ns by this record is the constitutionality of chapter 192, Laws 1910, by which section 2192 of the Code was amended “so as to provide that county treasurers in counties having county depositories shall receive a salary of three hundred dollars per annum, and no other fees or emoluments.” Involved in this question is necessarily that of the constitutionality o’f the county depository law, with reference to which, however, it will be sufficient to say'that the constitutionality of that statute was upheld by the case of Magee v. Brister, infra, this day decided. The objections to the statute here under consideration, not covered by the case just referred to, are that it violates sections 61 and 91 of the Constitution.
Section 61 of the Constitution was adopted for the purpose of destroying the practice in which the legislature had theretofore at times indulged, of reviving or amending a statute simply by referring to its title and providing that it should be revived or be amended in certain particulars; for instance, by directing that particular words be stricken out and others inserted in lieu thereof, without bringing forward the statute as amended. The act here in question does not do this. It refers to the statute amended by title, but sets forth fully in its body the form in which the legislature intended the statute to be as amended.
Section 91 of the Constitution is not violated, because the county depository law is made applicable to all counties, and the act here in question substitutes a salary, uniform in all the counties having a county depository, for the fees which the treasurers had theretofore re*183ceived, and simply makes a necessary provision for compensation to the treasurers in those counties wherein depositories cannot he obtained; the increase in compensation being necessary because more labor and responsibility is entailed upon • them than upon treasurers in counties having depositories. That this compensation is in the form of fees, instead of salary, is immaterial.

Affirmed.